PER CURIAM.
In this Anders appeal,1 we find on the face of the record that there is a discrepancy between the oral pronouncement and the written sentence. It appears' to us that the discrepancy relating to the concurrent nature of the sentence is the result of a scrivener’s error. However, in order to resolve any uncertainty, we remand for the trial court to resolve the discrepancy between the oral pronouncement and the written order. Aquino v. State, 661 So.2d 424 (Fla. 5th DCA 1995); Higginbotham v. State, 659 So.2d 461 (Fla. 5th DCA 1995); Marchand v. State, 546 So.2d 1184 (Fla. 5th DCA 1989); Wilkins v. State, 543 So.2d 800 (Fla. 5th DCA), rev. denied, 554 So.2d 1170 (Fla.1989). In all other respects, the convictions and sentences are affirmed.
AFFIRMED and REMANDED.
DAUKSCH, GOSHORN and GRIFFIN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).